Celebremze, J.,
concurring. Since the majority has based its decision on an assessment of the factual circumstances surrounding the relationship between Appellant and the R & F Coal Company, I feel compelled to concur in the final result. However, were it not for the use of traditional principles of agency law the decision below would require an affirmance.
The plain meaning of R. C. 5749.01(H) is abundantly clear and unambiguous and therefore resort to various rules of statutory construction would be unnecessary. The ■General Assembly intended exactly what is written, the severance tax is to be imposed upon “any person who actually removes the natural resources from the soil or water in this state.” (Emphasis added.)